Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 1 of 34



                                              EXHIBIT IIAII


             CONSTRUC,TION                           J   OI N'T     VENTURtr AGREEME.NT


    T:IiIS AGREEtgE:NT                  ismâdethisFi¡stdayofJuly,20l?,byandbchvccnH¿¡sell Consb'uctionCo, l¡c.and
    R. Hassetl lloldílg Conrpany el: al whosc pnncipal busi¡ess addreses sre  b Houston, Texar, âre collectively, "Ûre
    Joint Venfurers" and bythis agrcemôntmufirnlly agrcc to engxgc iu, undsrtake and carry oa, æ JointVcntu(€rs, ccrtai¡.
    put,lic and/or private scclor colsructìon projcõts ¿nd any proics derivcd Èorn and any liability for losses arisiag out of
    t-bc perlbrnunce, bc dcfined by an a.g¡ccmert in rrrtling:


              IHDRE¡OIID, lt is agÌcod        as foilowsr


              L         FORM^TION O¡I JOINT VENTIJRE
                  a.   Tho   joint veotuicru l¡crcby constinrn thc¡nscìv¿s   as   joinr veoturers for thç   p',I¡posc ofpgrforminE âûd
                       comple'ting the ccrtain public and/or pd tc scctor oonshucrion projcots coæuomating tlio
                       undcrsaudi¡u tnd agrscn¡ent üat bsth VenturÊrs have different skills ard cxpertise in dÍffering
                       arca¡ ofconstr¡ctiou and trr ofdor to óxpBÁd ioto o¿w nu¡kot¡ boroloforc untouchcd, combino ùcÍr
                       efforl$ as fe¡ty{ets, From tiroc to lime upoD Ìü-itlc¡r coLs¿rt of all joÍnr vøfrù¿Tsr joint venturers
                       m¿y include nêrv projec.ts to thei-r joint vetrture   irèluditg atry upcorhi¡g projccts, oogoing prôjeÇts
                       or auy otberl that may.apply.

        2    DURAflON A¡¡D TERMINATTON
                  r,   This a.goerpgnt sholl reonin I¡r fuU force ¡nd efïect u¡til all the purpôsê! for r¡¡hich this
                       Venture has heen undertaken häve bceo aocomptiehed aud cornpletedor rrntil bolb parlies
                       oulually agree to its tcrruihatioo ¡¡d dissolutíuu, wlichever comes Ar¡t

        3.   PL.A,CE OP      BUSINESS                                                                    -:        :          õ i

                  a. Tbe prucipal place of busilcss of the jolrt yeDn¡r¿ sbàll be at a designated placcor al sucb other place os
                     ouy Aorn ti¡ne to time be agreed upon by th¿ loint Venhxers.

        4.   TNTBRESTS OF TTTE JOINT I¡ENTUR.ERS
                  a.
                   The inlore$t of tbe Jcii¡¡ VeDbrlcrs in a¡d to t¡c Construction Contracq aod b and to any and, all
                   propcrlJ/ aad cquíprucnt acqrrira<l i¡ colureqtiou wich thc pe¡foñ¡soc€ thcreol'aod in a¡d to irry sDd
                   ¿11 moaies whicb rray bc dcrivtd from thc pcrforma-oco lhercof and thc ubligations and
                   CoosÈrrcli@ Coütract o¡ld with raspcct 10 any and ell liabili',ies aud losses i¡ connect,ion thcrewitÌ¡
                   shall be 10 tho¡r êôôÞibufion regardless ofthc ooot¡actuol párty to the Constn¡ction Conùact (citlrcr
                   iodividttally æ l{¿ssell eousbuctÌon Co., ]¡lc. or R lle^ssclì, or joi¡tly as Hassell Conskuctiory'R,
                       Iìalsoll fV)

        5.   CONTRTBUTTONS AND DIVIS¡ON OF PROTITS
                  â.
                   The interest of tho partics i¡ and to an'y proiìts a¡,d æset¡ de¡ived ho¡n ùe pørforrance of tbe
                   (:on.struc{ion Cootr¿ct, and in and t0 âdy
                                                                ¡roppÍy acqui¡ed by the joint vcnture iq con¡ectiol with
                   ¡.he pork to be performed under this imrrümènt, an,l i¡ and to alI conkjbuiiols require<! all moneys
                   rxoivcd, and losscg incu¡rcd io the perfornance of the Con-smlction ConaacÎ shaì i be those perceltagæ
                   set oppogite their respeu.tive names a5 follows.


                               lfamc-                                                         Sscc¡l¿g
                               Hassell Constnr¿tjou Co.,    I-nc.                                ?5n/ç
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 2 of 34




                              R. Hasscll HolCi.ng Co., Inc.   ct   al                       2s%
                              R. Ha¡sell & Co. Inc.
                              R }iasssll Buil,lcrs, lnc.
                              G.R, Group Resou¡ocs LLP.


      6.   INDEMNITY AGRßEMNNTS; S UREI'Y T]ON DS ; ÍNSfTRANCE
              a, Êach of thu p.arties agreas to çx¿cute all appLications aod indemni5r ìgree6cnt-'r rcquìrod by the
                 sureLios on any bond or bonds rcquircd tn con¡lcctÌon lvith thc bids and Constr-uction Contrads
                 cxco:tcd eithcr þinfy or individually as part of this âgfe¿meDt. All ñoâncìal obligãfioos assu¡ted by
                 thc parties; or any ofthcn¡ i-o conncction rrith the pcdornancc c 0 ùc Coustructio¡ Cootracls rmdcr this
                     agtcerû¿ot, atl liobílitics assumcd b¡' or chargecl 1o óem, or any of rbem, as contraclors, guanDtors,
                     oi indemnitors, ìn connrtction with   any surcty bond or othcr bonds u'hich may be gívcn or cxscutcd i!
                     coonection with the Consti.udion Contr¿cts of tle Ventureis, eithor jointly or Ìndividuaìly' and atl oih¿r
                     obligations nod liahilitìEs oiany ki:ld or cbara¡ter whicb a¡o assu:¡ed ot w¡dcrtakon by ùo Pq'-liss, o¡
                     any of theln. in colrnectlor¡ with and lor tbe benelit of ihe pcrfu¡mance of the Consl¡uction Conracts
                     uodcr (his agreef[ent sbalJ b,e shâred by lhe pârtres proporbonately and i¡ accordance witb thei¡
                     rcspectlye iotcr¿st as 9et forth in Anjclc (5).     ínsuranq¿ I'or the Joint Venrure wíll be províded for
                                                             ^lt but tot limited to
                     by Hôsscll Cqosiruc(ioq Co,, lnc. includrng                               :   Çeoerzl Liability, Wo*¿rs
                     Compcnsatioai Excosg Covcraea (u¡nbrcllr),          E<luipuJont a-od Propcrly, Bulldcr's RJsk and any
                                                                    cither jointly or irrdividual'iy lo tbe gbove Vcilr¡r€r¡
                     other that may bc ncccs.sery fcr atl projccts^ulo,
                     corporÂto natnas, bolh currently undor';oohact o¡ld any and all futu¡s contraçtc'




      7    AUT¡IORIZED REPRDSINTÀTTI¡0S
              â. To facìlitate the handling of all roattsrs sbd questiobs in conseçtiou with the Pcrforrn¿nco of thc
                     Corsguctio¡-ConrracÈ each of .lhe-Joì¡l Vontr¡e¡s ap¡:oints tha followingrt¡næcntativestoaotforit
                     ín all such r¡âfter9, with ftll â¡d êômpleto âuthÒriqy to ¿ct on its beba{f in rslation to eny Eratters or
                     tbi.ogs.hconnoctioo with, arising out o{ or rclative to t[c Joitrt Ventu¡c and Lq ¡elation to âny Battgrs
                                                                               'Conüact,
                     or lbÍngs ibvoìvi¡g, the petfÖrm'Àüce of ùe Colstruction

                      '       Authdrizðd Represeut¿tivø of

                              Hâsseìlt

                              Phillip lfæsell

                              Aulborizcrl lìeprcseutativo of R,

                              !.f¡sseìl: Royce Flassell

                b,   Either Joint \¡cn¡rrer may e'l any rime anrl Fom lim: lc time chaoge ils representatìve by filingwith
                     thc ôt¡c¡ Ê noticc and ôuly cxccutcd appointncnt ¡fa new lcprcscutalivc or allomatc, but u¡til the
                     appoinonsnt and filing of srrch notice '.he ar:tions of thc reproseoBtive or altercate hereby eppclnted
                     shali be conclusively bradhg on such lotnt Venlurer,

      8.   M^NAGEMENT           OF.   JOINT VANTURE
                å.   Tho yeprqse¡taüvos of ths Joint Vc¡,ru¡c¡s sh¡ll mcet Êom rimc to linre as rcqu'ired to acl o.D Dec¿ssary
                     nt¿ttÊr ps¡1.¿ifling to tbu Constn:otion contract, All riecrsions, cornmitnents, agreernents, rrodonrkìnç,
                     undersr¡Dd¡lgs. or otiff Battsrs pertâj¡Ln3 to u¡c perforura¡ce of the Çonstructíon Contract sball bc
                     murually agre€d upon lry sucl represelrtztíves, n*o rëFres.nrative sha.ll be tiablc to the Joint Vcûture$
                     by reasou ofhis acts as sucb, e:cept in the crse ofits .gross legligence or acfual fraudulcut or dlrhonast
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 3 of 34




                       coìldq!Ì. ln thc evoot the Fipre.gülxlivcs    c?nJlot agrcs on À nìailcr of Jojnr Venhrre policy, the
                       mêtLcr she1l bc subrniuccl t¡> urfo¡n¡1, lilt biudrn.rç, a¡i;itratjon fo ô $uluûllY itc.i:plahl{ì tbi'dp',u.ty.
                       lf thë JOjilf VóntI'èrA o¡nn0i âgrè0 On ân ¿riltt'rafor, lhÐ: tirc niaÌt¿r shall bc rcsof vÈd i.r;z bðjrlt'ng
                       coürnÈtcts[ À¡bitr¿tion ar providoil h À¡líclu {26) i¡elow.



      9        COSI'OF CON.'TRUq|ION
                 a.    cost ofconstructioo sball coosist of fhe costs ofalI subconÙ-Àcts, labor' matNrial, Plant, and equipmenl
                       purcha-sed or rcrtod, bùnds, insurance, taxes on lahr and materiaf , irnpon¡ c.balgcs, lcAl fe*, liabilitic¡
                       not s¿.urçd by |nsrrrance, ancí all otbr:r cxpc,nscÍ and obligations iücur¡sd ol suffered in a¡d about the
                       pcrformance of the Coostrùction Coatraot of a o¡h:¡e which r:ndor sound accounting p¡tcticrs would bc
                       pruporlychargedasocostofùropørformanccofthcConstructionCooùact. Suchcostsshallilcludearty
                       ãhqrgcs against the]oin( Vanhue for aoy ovorhead experìses or chÂrges of t¡c mdn or br¿nch officcs of
                       the Jãint Ventr¡rers or R¡r the ti¡oc which may f,e c:raendcd in conDeclioo rvith thc work by ary of thc
                       Joi¡tVenttlrorsortbeìroñc¿Noremployees. Equipnren!er-roe,ÙlËksëc.renledftomcit]eroftl¡eJoi¡t
                       Venturer.s shal I be charged å5 a corLctructíon cost ât â ràac mutually agread on by tbc rcpreseotativss             of
                       the pzrtius to thc Joht Vcntu¡c projÊct cÒsl


      I.O, RECORDS
                                      (a) Accouting for thc      performanc€ of the consùuctíon co¡E¿ot al)d au ¡¡atlers
                                            peíai¡i¡g thcreto shall be kcpt and maintained at the maio office of one of tha Joint
                                            Vontuers. All rcoords olthe Joint Veotu¡e shall be opcn forlnspcotion of ei6cr
                                            Joì¡tVentucr at all rcason¿ble       tim¿s.
                                      (b)   Apcriodicaudilefsuohbook¡sha                                                    ofaccou¡tantsor
                                            by such indivìduals as may he m                                                 Vtnnnen, ard     a
                                            Iii<e audit shall be mâdo uPon                                                   Co¡hact With
                                            respect to tlre periodi                                              if requestod by (ho Joi¡t
                                            Vrnturers, a peciodic c                                              sl åûd th'e itsms 6et uP in
                                            üe esilmate of cost.                                                 I bc a parl of lLc cost of
                                            coÐstuction. -   .   .
                                      (c) Upo¡ th"'"oio¡ôtioo oitbc        Coutmjction Contract à-true a¡d coneot àcco'uotirg
                                            sbàll be hacl of ¿ll costs and ûxPerses and all accounrs, vouchers' ¡¡rl othør däø
                                                                    rion Conbact ald its Perfumrance.
                                      (d)                            records must bc kept subscqùent þ the complctíon o[tlre
                                                                     putsua¡t to thc provirioos of law, lhc ssrne sbaìl bc kcpt at
                                            such placo or places ¡.s thc Jo¡nl Veunrrers may Ê':m d¡ne to tìme dctermhe, snd
                                            the cost thereof shall be borne equally by thc Joi¡t Venhrvers'


      I   I.   PROFITS
                  a.    lJpon the completiou of tile Consr-rüclion Conuacq after prouidirig for and payiog (a) sll costs
                        d'nburscd or incurrcd in thc pcrforøancc of the Coustructiou Conhact; (b) all othsr cost and char'gcs
                        orriilarily an<l usualìy charged âs cosls in the performance ofsuch â ccn'.ract; (c) an-v. and all clai¡ns not
                        Eec'lred by insuâncc; (d) proper rcscivôs for any olaims which shall bave either been brought
                        agaiost rhc JrJint vcntu.rers o¡ which tÌ¡c Joi¡t Vetllrers may rea-sonab$ a¡ticipatÇ will be brought
                        against thcm; and (e) ræerves for contingencíes, if ûoy, ûat shall bo rietermjncd þy (he Ioüú Vèntnrers
                        ,i¡ tl¡eir discretioû to bc ûcccssary, and aftcr repayì.rg all sums advanced by tìc JointVenturers for
                        vrorking capital, any prolits thereaHer rcmaining, resultirrg ûom thc pcrforruaucc of'thc Construqtion
                        Coutrect, sl.rall bc distril¡uted and divj<icd pcr thc âbove percon.Îrrgos bctwc¿n tJrc Jojnt Vslrurort.
                        Àny rcsewes, whe¡ no lon.ger requred, cr so rnucb ¡hereof as shall remrin, shall bo sinrilarþ
                        distribtrted,

      r2.      LOSSES
                  a.    lf the perlbrm¿nr:e ot ùe ljcnskuction       Ci-¡nìra< t rcsu;Lr   in a )oss, thc Jci¡lt Vcnturcrs sirallbe r-'hlisalcd
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 4 of 34




                         0qually[br¿lysucl)loss. Lìuclruqr,lulliubilìtyofrlrcJointVcntttrc¡sforrhebcari-ogoflosscsshall
                         confi¡uu \¡,ith rcsped to àr\y ¿luimij v,,hich al ani'li:nc, clthûr bet'ore 0r írfrcr           Lbc conplotion of thc
                         Coust¡r.¡ctio¡ Cô¡¡tIact, sball be made a¡¡linsr thcr¡ o; eitlrer of     t-trcrrr   by lcason of this Joint Veniure o¡
                         anli ma¡tcf or rhin.g in conncction tl¡crewill.

      13. 'I'AX RETTIRNS
                   a     l:luch J.;¡ínt Vcntrrer stratl prepare antJ frle, all r:(l¡luired incouo taL\ rctLuns fnr lbeir   i¡dividu¿l \'û¡r(trreñ
                         a.ñer ùq distributiol of profrts or losccs,




      I   4. TIMD/DFF"ORTS DIIVO'I'E              D 1'O J   OINI' YIiNT'TJIì D
                   a. I¡ generel,     each Joinr Vcntu¡crr rhall coopcratc ú wlìûlevc¡ maonc¡ Ll ie¡sonably nccexuy io oarry
                         out thc purposes of (tre foint Vcnrlue, ùrcludìng, brrt rrot [i::rilcd, to rla\ing join( applicotion.s (with
                         the olher Joint Vennuer) for und obtainirrg coastnrction rehted bond.;. Neirher of tho Joittt Venturers
                         shall be ic<.tuircd to -spend ony fixed auc'un( of tim¿ in loint Vt:¡rh:¡e busincss, however, each of tbe
                         Juint Venhrers shalì spend a suffcíent amount nf lirr¡ô t0 adeqùrtely pcrform such fol¡t Ven(ü¡e1s
                         tespcctÍvc ducies an,j oblígations uodet'ibis ÂEDeûÈìnl. Joi¡t Ventu¡en shrll häve ll)e duly to
                         rji¡close [o ürÊ othtr Joùìt vor]lrircr or llle Joint veDlur(: tny bllSi¡css oppornmities of wb¡ch it
                         bscornes awarc, ancl rteil,her Jcint Ventr¡cr may ta-ke srrch oppurtrruiliss for itse¡f without bcing in
                         brca,;h efis dutics or obligations trorcurtde¡.

      I   5. PAY]\{ CNT O¡' J OTN'J] YßNT(J         ITIii DXPI¿NSE$
                   a.    Tbe Joint Vcûnuo shaìl pay all reasonablq ard nccossary erIrcn.\cs of rha Joint Venhw, irrclrrdi.rrg,
                         but not limitcd toj:¡c¡sonablo rèot fo¡..tools,"machiusry; pcrlnmel, ctc,,TÞv¡ded by one of theJoint
                         Vo4h¡'cts to thc Jôi¡rt Vtrnturc, æ agccù by th¿ Joi¡t Veatu¡c¡s ín adva¡cc. lo additiu¡1, lhe Joint
                         Véllhüc shall loimbursa each Joi¡i, Ver\rrcr lo¡ cther rr:asooaìrle and ¡tecessary cxPqDscs iucuncd by
                         it ín tho ordirrary andpr<rpø ooldrrct of Lhc Joint Vcn(wc busincss and./or fo¡tlc p¡¡scrvatíon of tllc
                         Joi¡t Vonture lmsinriss or property.

      J   6.   'l'Ro¡tÌtl'I-fùD
                    a.            ^cls
                         Neithcr Join[ Venturcr shaU tâl(ù any actiori in thu ¡¡arnc 01'trilo Joinl Vcnturó cxcept iri thc ordinary
                         course of lhe J.oìnt Vennuc busiaecs, without fhc u.ritll)n rÕn4cnt of ttte otber JoiDt Vcülui'Jr


      J7. LBAÍìINC OF MACTIINDRYAND IIQI.IP}.ÍIINT
                    a.   llhcpa.rties shall leas¿ro thejnirtventura, ûnd th¿JoilrVènturesh¿ll løasc fromtltcptrrtics,ibr ttte terns
                         respcctiveìy coormencirr¿, whcn the Joj¡t Vcnfure sbalì rcquìlc lbe¡u lcr rr,se in pcrfonniugthe
                         Coo¡tr uctioo Cu¡ltraot rvittrout cleìa), and contintrilrg sutrsequently v/henêvÊr and for as ),rng ar the sarne
                         shallbe reqrrirecl io sucl¡ pcrfoilngrrcs, such machinery, c4ui1>rrrunt. autos âûd lnrcks ¿s dro partics
                         nray havc avaílablo for use on tire projcct, ðt at td fof (Lc ùrìt reïtâl rutcs ntutually ar¡ecd on bry the
                         rcpÉ,sentnlives of tbc par,ties
                    b.   Scbcdul¿s Õf thc rnutuolly asr¿od rcütal r¡tcs shall bc si.c.nod by cach Vcoturc¡ and altzuhcd k¡ ihis
                         ûgrccment,


          t8. BANKRUPTCY           OR DISSOLT'TION Ol' PAtl.'l'Y
                    a In       thc cv¿nr ol thtl btroknrptcy or dissoludor of nny ol the partics, tbís Joint Veour;e                        shall
                         inrrnctfir.tcly ce¿¡q å¡,d tcrruilìatc on ìLs occurrencc 'l'h¿n. lhc suucussurs, ¡(çsivrr$, rustccs, ()r
                         uthcr legal rcpr,:scnÞrives, in ¡bis a¡4rlernerii c¿li¿d "rcprcscotatj'Jcs" ofan¡.'p¡Ily si) ¿f1'ectcJ shall
                         ce,Js¿ to hrve any intercst i¡ thc pcrfrmnaoce ol the Coûstltrction Co¡¡tracl aurl shall crasc to havc
                         alryirrlcrcr;r,írrand'iothcJoinl Ventrrreotílsâ\!cls lnanysuchcasethercøai¡i¡gpartvshallhavethe
                         iÌght to rvinr,i up ibe a-tl'aìrs of tbe.ioirrt vcnÈurc i.¡n<l Io carv out anrì conrplctc thc per{ormauce of tltc
                         Coustruc(ion Conû¿ct. On sr¡t.:ir coruple|ion or sooflcr tcrminallon anrj reccipt of pâylucnt of âlJ
                         ànloun(a ¡lue u:nder the Constuc(ion (.)octrac(. thc rcnrairilrrg Joint Venlurcr shrll accoìJttt (o thc
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 5 of 34




                    ícprcsentativej of li,e p:1rty ùr psrtiçs ro affrrcJed ânri ru(:b rcp¡ü$c¡)t0livo sball then Lre r:Dlitìod lo
                    receive [iom the rcnaining Jci:lt Ver¡iurer tu'ì am(]ur)t cr¡ual to ¡.le stìrns ad'¿ancc<i by t]re pafy
                    fepiare(te( plus such party's proporlion¿le sLr.¿ of thc proftLs, o¡ lcss sucb pa:ty's proportionate
                    share rrf the. fo.çscs resulting fion thc pcrf.bnnanrc uf tbc Constntction Connact to the date o[ l:ltc
                    teÍnlnatioíoflhefohlVenrure Providecl.t¡0w0\'rrr,tha¡lbcprofìl orlosscorDprÍeCa-çcrfthodayof
                    tl:c tcrminatjon sball bc in thc sruns prcportion (s thc whole profit or loss ltsulting fìom thc
                    pcrformance of thc Coostnrction Coûtraot ai tùe amount of wt:rk rlons unde,r it alsuùh linre bt¿¡s to nll
                    of'thc work which is dooe wrd¿r il.

      19. ASSIGNMDNTS ¡tND TRA"\SITERS
              u,    Ncitber rhis agreeruent nor tha iÍte¡esl oit-hc partics or any cf thc.m in lbjs BgËerr¡Ènt¡ inctrrdiog iis
                    respooúve htc¡est in ûry mo¡\ê)'s bolongirg to or whích may aco¡-r¡c to thc Joht Vcnhuc i¡
                    conneclion with the Construction CcntTact, llay he ãssignÊcl, ple.dgcd, fansfcr¡ed or bypothecated,
                    c¡copt lhat io the cvent a party desires to c:bt¡i¡ banking accomnrodationsr such pa¡ty may assi.gr,
                    p)cclge, or l.rypotttccatc to the lending i¡stitutíon as securìry fo¡ such banking accommodnrion, iis
                    intcrcst in the more,ys to be received by such pnly unCer f his agtecmeut when distn-butcd to it in
                    Eúcordorcc with ils terms, if the othe r partics t0 ttrí-s agreerlcnt giv$ tireìr vrritleo consenl to it in
                    advance,


      20. AD,IUSTMEÍ'il OF /ICCOUNTS
             a. Cln ømpletion of th¿ perforrnanÇe of fhc Const¡uct¡on Contl-Âcl,           uhe pa:tics shâll reûdôr a frùc etrd
                    çorreçt acodulìt, eachio Jly: olhcrs, of;ill cxpcnses incu¡rcd ön nccounl of¡r¡dall moneys rcocivcd as
                    resr¡lt p.l, suçl¡ pcrforg¡'dnç€. Thc partius $xrually aë;ree, oD complctioo of the pcrforrnalrce of ¡ìe
                   :Co¡structior-Contr?.q to scttlc snC adjuct "all a¿couìtÁiin:êomection with'tho perfumalccof.tle
                    Cgosl¡ùcl¡ol Contracl, and fn pay, coch to thç otlre¡s, ¡,uch surn¡; as wcll rssult in rcec¡ of tbe p'altiüs
                    ieceiving 0rat portion of atl profits arising fiom tjre performaoce of thc Consbuction Cottracf 0r
                    bearing tbat proportion of aÍl losses 'arisirg ùom it i¡¡ acco¡da¡rcc wìth A¡tiçles sec fo¡tl¡ i¡¡ fbls
                    agreêrne,nt,


      21,,TRUST FUf{DS
             ii, Alt möteys co¡irjbutcd by the Joi.ot Vmlurers to th¡s IÒirit Venn¡re and all moncys received                    as
                    pr,y¡¡eoß undqf úrg Construotion Conlract or otherwisê rcc¿ived shall bê treâtèd and ¡egarded as, aod
        ,           sre h.oreby declaretl to,be, rust flplds for ihe pcrformance of ürô Conscruclion Conuact ûnd forno
                    ofherpurpose rr¡¡til thc ConsEucdon Contract shall bsvc l¡ceo ftlly coûpleted ð[d acceptcd by owner
                    and until dl Obligati<¡us of tho Jojnt Vcr¡lruc¡s h¿rato sball have becn paid ohtrwise dischargerl, or
                    provided for adcquate rcscrycs. Such rcscrves shall likev¿ise be trcâlcd as lrus1 fuods uaril theyshall
                    havc scrved tha purposøs for v'vhicht}ry rvcrc created.

      22, DISSOI,UIION OF JOINT VENTURI'
              a.    Upoo dissolutjon of the Jo'rnl Vcuture, exc4pt as oúerwise providc<! herein, thc operaLion of the Joint
                    Venture's business shrlJ bc confincd 1o thosc actrviti¿s nocc-ssary to ¡'ind up tïe Joint Venhrre's
                    affaírs, dischargo r'ts obligation.s, and pre.se.rve anrJ distriburu its assets. Any g2rns or losses ofthe lor¡1
                    Vcnturc arising oul ofr.hc lìquidalion c¡f ilc Jcini Venlr¡o's asscts sh¡ll bc allc.calô,1, and tl¡e o¿ih ?ùrd
                    oürer propolty of the Joiut Vcntu¡c remaining aft¿r sltisfzcrio¡ of Joint VènnlrÈobligatìonssbrtll
                    bc diso"iburr:d, to thc Joifrl Vcnturer$ in accordarc;c wi¡Jl tJrc provisions of A¡iclc (5) abovc.


      ?5. BIT\'DTNGEFFECT
              a.    Erccpt as odrerwLsc provid',,d i.n this a.grecmenl, litis asrc¿meot shail jnuc to thc bc.nefir. of', and bc
                    b,indìng on thc F¿:tios, lìr¿il'sucçcrsoLs, tlustcs.s, a.ssigrs, rcccivcñ ãn(l Jsgal roprcscn(aiivss, hut shaìl
                    nót iol.lrc 1o üe b¿nañt ol any olhcr pcrs<rD, firrn, or corporariot.


      21, GOVERYII{G I,À\Y
            å. Alt qucsljons reladve to thc execulion, validity, inÞrpretrtìon, urd perfornrancc oI lhis agccnrcnt
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 6 of 34




                   shali be govcrncd by the laws of the St¿te ofTexas

      25. DTSPUTB RI¡SOLU"TION
              a.   If ¿ öspute ariscs tl¡at saü¡ot be rcsotvcd d,ror,gh dirrut discursir-rns, Jcj¡t Venrurcrs shall partrcipare
                    i¡ mediation before recou¡se to ¿¡ry othùr Jirm of bindbg dþrrte resalutiorL Tbe localion cf thc
                    mcdiation sha[ bc ir l;louston" 'fexas Agrecr!¿nts rcacbed ìn mcdianou shal) bc bindirg and
                    enlÕrceåblc ss âny othef sctlleûlent ag¡eeorenl. If rhe Joi¡rl VeDlurers àre ¡ot ablc to rcsolve the
                   tlisputc ia Mediation, tìsu such dispuÌcs shalì be resolved througb bbding arì;itration carier! ot¡t i¡
                   ¿ccord¿oce with t,h¿ rule-s aod Êgulaions ol (he Añericâh Arbltâtion Association. 'I'h¿ de¿ision
                    of the art¡itratur iJ¡ any sucb procuoding sball be fuüy cnforccatrlo il any court of cornpcfgrir
                   jurirdiction.


      26. ßNTIRE ÄCREËMENT
                'fhis agrccment courairu thc sofc ¿¡d only a€l'ccrncflt of thc panics hcrulo rcladng to ùe Joint Vennue,
                Àly prior ag¡e@tebt, prOûjscs, ncgotiations or rcprcsunfatior¡s uot cxprgssly sct fortl¡ in '.hjs
                Âgrccmcnt arÊ olno lorcc a¡d cffsct.



                   IN WTTNE$SWI¡ER-EOT,ttre undcrsigncd h¡vr:cxscutedtJrisJointV¿nùse Agreemenas of òe
                   fusr day of ,fuly,2012.




                   H¡SSS!,¡, HOLDTNC CO,,I NC.
                    & TiâSSDLI, & (þMPAI'{Y, INC
                    rL TIôSSE.LL BUILDERS, INC,
                         GROTIP
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 7 of 34

                                                   EXHIBIT                     I?BII
                                                                                                                                              Filed 13 Oc'tober 15P2:29
                                                                                                                                              Chris Daniel- District Clerk
                                                                                                                                              Harrls County
                                         2013-61995 / Court: 125                                                                              E-D101J017770292
                                                                                                                                              By:Sharon Carlton
                                                    CAUSE NO,

                                                                       s                      IN THE DISTRICT COURT OF
     R. HASSELL, & CO.,INC.,
                                                                       s
     II. HASSTILL BUILDËJRS, INC.
                                                                       S
     R. HASSHI,L HOLDTNG CO.,INC.
                                                                       s
     AND
                                                                       s
     G,R, GROUP RESOURCES LLP,
                                                                       s
                                                                                                                                        ^rl
     Plaintiffs,                                                       s
                                                                       5                                                   r 'ji''
     v                                                                 s                                       r{   ARtìlyi}ouN'rY. TEXAS
                                                                       s                                                       ll {r
                                                                                                                                   ,'
                                                                       s                                                   ,;,',,.
                                                                                                                      'i',       ,'
     HASSELL CONSTRUCTION CO.,                                         s                                            .¿',   ...
                                                                                                               Lo.'. , i'
     INC, AND                                                          s                                  t.\ )'
     HASSELI. MANAGEMENT                                               s
     SERVICES, LLC                                                     s                           /'''
                                                                                                  ,t ,,
                                                                                                           \
                                                                                                          t,
                                                                                             1,    1ìi

                                                                       s
     Defendants.                                                       s              ,,,.:!))' -              -      -.. JUDIcIAL DISTRIcI
                                                                                 ,:..r/l)1




            R. Ilasseìl & Co., Inc,                                                  lders, Inc. ("RHI-Ì") R, I:[assell Holding

 Co,,     Inc ("RIII{')          and G,      R                                        "GRGR") (collectivcly "Plaintìffs") [ile

 fhr:ir   Oliginll Petitiort against             l{lìssel I Cnn.sltut:lion Co., Inr:, alrd Ifassell Managcment Services,
                                                 ,(), '
 Int:. (horcirtaficr joinll.y       re   tþrifer'l lir rs   "lICCI")   trs   follows:

                                         I                       PARTIES

             L        R.                 & Co,, lnc. is a'fexas corpolation with its prlncipal place ol'business
                      -..   lr

 i   lr I :larris üoun$"'nl'cxas,

             ?.       R, Hassell liluiklers,                lnc. is a Texas corporatlon wlih lts princlpal place uf'
 husiness in Harris Counly,'I'exas,

             3,       R. Flassell Huìding Co,, Inc. is a I'exas corporation wilh its principaì place of

 business in ÏIarris County, Texas.
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 8 of 34




         4.          C, R. Group Resources LLP is a Texas limited partnership with its principal pìace

 of business irr Haris County, Texas.

          5.         Hassoll Constructiolr Co., Inc. is a Texas corporation with its principal pìace of'

 b¡siness   in llarris        Cr.rurrty,              ili:xas, llCC may be served with process herein by serving its

 l,egisterecl agenf l'0r servlce of'process, James C, Ilassell, 1221I Dullcall, llou.stiiiì.,I'exas 770ô6.
                                                                                                                      t''')'
                                                                                                                'r.
          6.          Hassell Managementservir.:es, Ll,C js a Texas linrited liahll¡ì¡i conrpany with its
                                                                                                          '11

 principal place of'business in llarris Counfy, Texas, HlvlS nray be.stf$d:with process herein by

 serving its ¡egisturerl agcnt f'clr service of process,.lanres                          f.      4rrYs'ilì 12211 Dulrcan, Houstort,

 ll'exas 770ô6   .                                                                      ,...rit5;i
                                                                                       .l r,i)




          7.         Venue is propel'ilr llarris                     C                    rsuiìnl to Civ, Prac, & Rcrrt, Codc            S



 15.002   ln that Harris Courrry is the courty if¡,{iilcn all or n sullstalrllal part of the evtrnls                                     or
                                                                            "
                                                  '!;:,,'
 uurissions g"iving rise to Lhe clainl oc{:ulïed,( ,-'




          8,         James llas.seìl is                                  of f lCCl. Royce Hasscll, .lames Ilassell's son frout
                                                             ..1r
 Ja¡res llassell's fÌrst nlarriag€,¡irùorked at I-lCClt                         lbl   nrany years.      In fhc caily           1990s lìoyce
                                                    ,'1...   v   >

                                                ,
 llsssell ,separatcd liom.llCdl ancl lorrned RHC and the other Plaintlfl comparir:s tlver litrle,
                                    t           "
                                        :',.1
 lllhereafìer, Phillip..!,liìgiill, fulike Hasselì and Shawn Ilassell,.Ja¡ncs Hassell's r:hildren fì'om
                         f
                             ta t
 James Hassclì's,yi.tNirrrl malriage, begarr working at ['lCCL Phillip f{assell
                                                                                becamtl lhtl Prcsident
             ,1!\i
 of'HCCI    antT   rui\s it on a day-to-day basis.

          g.         T'hroughout tlre years the parties invoìverJ onc anothtlr in various scporate 0nd

                                                                     In 2012 the parlics ftltmetl
 .joinl colstruclirur pLojects untler varlous husiness arrangements.
                                                                                                                                          a


                                                                Agrcement ("JV") dalcd July l,
 Joint vcnture and later oxccuted a Conslrucl.ion Joint Venlurc
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 9 of 34




 2012,'lhe July     l,   2012 tlate was requesled by   tlCCl to coinckle   rryith   IICCI's f iscal year, 'l'he

 JV reads, in part, as l"ollows:


         I.        FORMATION OF JOINT VENTURE


         a                                                                          I vcrìtil                 tlru
                                                                                    lic   a           J)
                                                                                                           rivalc
                                                                                                             ¡ rrrl
                                                                                    ¿Ì                          rn
                                                                                               markets
                                                                                              ne\ry
                                                                                           From time to
                   time upon written consent of aìì joi fìt venlurels,                    venturers IIray
                   inclucle new project.s lo their Joiltl venture i                       any upcornrng
                   projccls, ongoing projects or any olhtrs that


         9,     COST OF CONSTRLICTION

                   a.     Equipment, autos, trucks elc                        either o[ the Joint
                   Venturers shall be charged                  olr cost at a rate lnutually agrecd
                   on by the representatives o                 the ,Joinl Venture project cost.


          10.      RECORDS

                   (a) ,,. All records of              Venture shall be open for inspection                     ol
                   eithcr Joint V               limes.



                   (c) Upon tlre              of the CclnstructÍon Contract a true ancl correct
                   accounting             had of all ct¡sts and expenses and all accounts,
                   vouchers,              data relating to the Construction Contlact and tts



          15       P               OI, JOINT VENTURE EXPENSËS




             17,   LEASING OF MACHINERY AND EQUIPMENT
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 10 of 34




             l).



         21.1'tì


               a,         All rnorteys cortlributed b.y thrr Joirrt Vcrrlrlrers   to          nl Venlure   and
                          all rnoneys received as paytlte ttls tt nclcr lltc              ctloll Contract or
                          other'*,ise received shall l¡e trealt'tl     arrd             âS' and are herebv
                          declared to be, trust funds for the                           of tìre Corrstrucfioír
                          L-ontrar:t and for                                                   Clontract shall
                          have been fullv                                              owner and untìì all
                          obligations of'th!                                           been paid, otlterwise
                                                                                            'reserves shall
                          discñargetì,     or    prov ided f'or                        Such
                          likewise be treated as trust funds                  shall have served the Puryoses
                          for which they were creälc(|.



          10,             In or around Septenrller of ¿tiì¿ thc JV hict       ancl began rvork on various projects'


 After thc formation of the¡V Plrilli¡¡.klgSicll stated to employees ol'Plaintiffs and HCCì who
                                                          'itl'                              ìì, llassell, therc   is.just
 were perf'onning.lV work that "Íìr{lryi)riorv on there is no more HCCI or
                                                ,,,:,..
  'Hassell,'" Plaintiffs t:o¡tcnç|.'$là JV proJects incìude, but are not ìirnited to, the fblìowing
                               ,,1.., '
  projects rvhich werc birl lli, ¿iwortlt,tl to and are being prosecuted            by the JV:

                                                                  st Sections 7, 5 and 69,

                                                                  d Utilities for West Green
                      \    lj
                   '' *   )r     iii.    Cinco Ranch Southwest Scctions 5 (Phase 2), 70 and         71


                                 iv.     Stuebner Airline Segment Ilì

                                  v,     U,S, 59 Frontage Road

  Othcr projects, such as Tran.star II, ate JV projects.
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 11 of 34




            11,           l)uring the course of the JV relationship HCCI took over assets of Plaintiffs

 under the auspices of the JV and utiìized them to conduct work on HCCI proJects that wetc nr:t

 included in the JV but rvhich were ongoing at the f'ormation of the                                         JV.          These assets of Plaintifïs


 i¡clude emplt-ryees, equiprnent and goodwill. Certain ernployees have been paid tlrrouglr Hassell

 Managcnrent Services,          LLC, No íìccounting has been conducted of HCCI's usc'Jf:lhtrst' assets'
                                                                                  . ,..i
            IZ,           NoJV accounting has been rnade ol'theJV projects and nør JV pt'trltrt'ts r,vherein

 HCCI utilized assets of Plaintifts. The funds fì'crm such pro.jects                                         as 'livêìi as tlte records           of such
                                                                                                                          '
                                                                                                              ::r   -.'
 projects are controlled by                          HCCI, Plaintifls         repeatedly objcctcrl"tif'¡Í.rö lack of JV accounting and

 f   o being denied âccess lo sourr:e clor:umenls necessaly to pe¡lþ¡¡r an accounting.
                                                                ,,r
                                                                    ,i '
            13,            Certain             JV          proJects have been t:,-rrrt!,utlçfl,ittttl require                 a fìnal JV      accotrnting.


 Howevcr, HCCI has scle corrtrt¡l ol'fh¡ ilrlìrrttratiol-ne-çeftäry lo it(:ct)tlttl filr tìrtlse ¡trtrjec'ts.
                                                                                                :'
                                                                                       ..:i..

             14,          HCCI               ha.s        nol rcinlhumecl lrla¡rii¡tìs
                                                                             '.,
                                                                                      fbr lensorral¡le artrl
                                                                                     ,1i
                                                                                                                              noc(Jstiat'y   .lV cxpcnses
                                                                              'i¡
     including overhead, lnboL, cqrrlprnent. srrb-qtþracìtor cosls ancl conlinucs lrl wi(lrholrl oc<;otrrlling

     ancl tunds fiom JV projects'

             15.            HCCI has not                       paiÚ                 I'or the use of equipment by the JV or nor has it
                                                                   ,1.
     paid PÌaintiffs for use of Pì¡irrt'lftri's)equipment by HCCI on norr-JV projects,
                                                         /"   )'


             16.            HCCI lras aiipropriirrurl JV projecls, has appropriated assets oi Plaintifïs,                                              has

                                         '    ,',?   ,

     obtained monies lìirrf,;corrst¡uction contr',ìcls, fäiled                                       to treat them as'l'rust Iunds and                 has
                     .\t.
                                  't.   .,

     distributed monqv Fi itself while withholding money fiom Plalntlffs.
                         ...'i\
                   '':    ' i\                                           CAUSES oF         AcrIoN
                                                                         DeclaratarY Judgtnent

             T7,           RHC, RFIB, RHHand GRGR re-allege the allegatlons set forth above.
             'lB
                           RltC, I{HB, RHH and GRGR arc interested under theJV and rcquests the Court
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 12 of 34




 to determine questions ol' valirlity of the .lV and various other busincss iìrriìn8,emcnts, Iì[lC,

 lììlfl, RIIl{   anrl GRGIì seek to obtain a der:laralir.ln of their rìghts, status or other legal rclations

 lhereunder pursuanf to 1fex, Civ. Prac, & Rcm, Ctlde S37'004,

                                        Brcach   r¡l'   Joint    Vcnlu rc   Agrcuncnl

         19,       ììllc,   RHB, Rl ll I antl GIIGIì re-allogc tlrt irllegations stil        f              ,Vt¡,



         20.       HCCI's actlons as descrlbed above constilute                         a hreach             Joint Venture

  Agneenrent. HCCI's action as described above constitute brcut:                                           s other   busine¡^s


  alrangeruertts priot to a¡td concurrenl with the                JV.   Iiìecatse              's breach, Plaintiff's have

  becn clamaged in an arnourtt in excess of the.iurisdictìonal I                           this court,

                                                         At:t'ounting,." ..'¡,'
                                                                                ,i
         ZI,        RHC, RHB       R   t.lll and CRCR n: alÌ.r.gc llru allegations set fìrrth above,

          ZZ.       ììHC, RHB, RHH and GRGR rrytt¡lìr an âccountlng of the ämounts oweri tt¡ therr
                                                           'it
  pursuänt to the JV agreernent and the varioq,{ ¡ìllrer bu.siness arrangements of'the partics,

                                                            rneys'    Fe,l;s'


          ZS.       RHC, RI{B, RIIII       ln               re-allege the allegations set f'orth abovc.
                                          tr
                                                                   uest the Court to award costs and rea.sonable and

                                                                  rrrd GROR          froln IICCI   as artr equitable and.jrrst

                                                                   9 and S38.001 elseq.

                                                                   YER
                     ,'
          t\ccrirditrgly, Ii. ltirsscll & Co,, lnc., R, I'lasselì BLrilclers, lnc,, lì, H¿ssell Holding Co.,

  Inc. and G, R. Group lìesourccs LLP pray thal llassell Construction Co, Inr:, and llassell

  Management Services, lnc. hr: citeri to appear and answer herein and that rrpon firral trial hcrcof'

  RHC, RHB,       RIIII   anrl GRGR have,iuclgmcnt againsl I{CCI as lÌrlkrws:
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 13 of 34




            A, A declaratoryJudgrnent    as set   forth abovel

            B,   Aclual damages;

            C. Attorneys'   fees payable to RHC, RHB, RHH and GRGR by HCCI; and

            D,   Such other and further relief to which RHC, RHB, RHH and GRCR ntay

                 show thcmselves Justly entltled




                                                  Respectfully




                                                  Robert J                     ,   sBoT # 11735700
                                                  800              Street
                                                                    77002
                                                             226-5t75 - Fax: (713) ZZ5-0827

                                                             for PlaintifÏ's




                                   '(
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 14 of 34

                                EXHIBIT IICI'

                                     CAUSE NO. 2013-61995
                                                                                                    Doputy
 R. HASSELL & CO, INC.;                              $                  IN THE DISTRICT COUR'|
 R HASSELL BI'ILDERS, INC,;                          $                                                            t4,
 R, HASSELL HOLDING CO., INC;
 G,R. GROUP RESOIJRCES, LLP
                                                     $
                                                                                                              NrcTX
                                                     $
                                                     $                                                        ln6ÊX
          PLAINTIFFS,                                $
                                                     $
 VS.                                                 $                  125ru                DISTRICT
                                                     $
 IIASSELL CONSTRUCTTON CO., INC.;                    $
                                                                                  o

 HASSELL À{ANAGEMENT                                 $
 SERVICES, LLC                                                             c
                                                     $
                                                     $
          DEFENDAÌ.ITS                               $                                COIINTY, TEXAS




          On this the     _      day of                                         ,     20t3 , came   to be hea¡d
                                                 i'l     cì'
 DefeudantsHassol Construction Co., -14". '' an¿ Hassell Management Servioes, LLC's
                                          t!
                                               '.1
 ('Defendants")Motion to Compel                           and Abatement Pending A¡bitration against R.

Hassell    &   Co, Inc., R.                     lnc., R. Hassell Holding Co., Ino., and C,R, Group

Resources, LLP                       the Corrrt having considered tbe motion and being of the

opiniou that the motion         things propot, it is hereby

                                                               Compel Arbitation and Abatement Pcnding



                                                               arbitation in accordance with the arbiüation

agreement executed be¡veen Plaintíffs and Defendants;              it is fulher

          ORDERED that any and all claims and causes of action assøted by Plaintiffs against

Defendants in the referenced lawzuit   a¡t      abated         until the a¡bitration awa¡d is rende¡ed; it   is

further


                                                         t
    Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 15 of 34
T
I




             ORDERED that Plaintiffs shall commence arbiüation proceedings            with the Aneric¿n

     fubitration Association pwsuant to the arbitration agreement yithin 60 days from the entry of

     this Order. Upon notice by any party that such arbitration has not been com-mensed within said

     perio{ this Couf shall dismiss this   case without prejudice and   all   costs shall be taxed against

     Plaintiffs



                   SIGNED on this tho   3      day   of




                                                     2
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 16 of 34
                       EXHIBIT           ?IDII
                                    I22II DI.INCAN ROAD
                                    rlousToN, TEXAS 77066
                                    PH. 281-893-2570
               l{.{ssEtt            FAX 281-580-9110
                                    esLl976




                                    Promissory Note


  On this date of October 5, ?010, in return for valuable consideration
  received, the undersigned borrower promises to pay to Hassell Construction
  Company Inc,, the "Lender", the sum of $(350,000.00) Thrce }lunclred Fifty
  Thousancl Dollars, together with the interest thereon at the initial rate of 5%.

  This ioan shall be repaid uncler the folloling lerms: Starting on October 15,
  2010 and continr.ring thereafler quarterly until Oct<lber 15, 2011 Royce
  [:lassell personally shall make payments of interest only on balance of note
  at the currcff rate beirrg charged by Vista Bank of Texas. On October 15,
  201 I final paymenf is clue in the anroLult of $(350,000,00) Thrue Hundred
  F ifty T'housancl L)ollars.


  This note may be prepaid in wholo or in part at any time without premium or
  penalty. All prepayrnents shall first be appliecl to the iilerest dne, and then
  to the      ple,




                    FIassell

   Signed in     presen oe     fl
                        Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 17 of 34


                                                      EXHIBIT 'IEII

                     NOTICE OF CONFIDENTIIALITY RIGIITS¡ IF YOU ARE A NAT'URÀL l'llIlSON, YOU
                     MÄy REMOVE OR STRIKF, ANy Ot' TIIE F oLLO\ryING TNFORMATTON FROM rlr', :s
                     INSTRI]MENIT BDF'ORE IT TS FILED FOR RECORD IIT 'I'HI] I}UtsLIC RIICOT 'S:
                     YOUR SOCIAL SECURITY NUMBER ORYOUR DRIVNR'S LTCIINSE NUMBER

                                                            DEED OF TRUST

                     DATE:           June I3,201,1

                      GRANTOR:       Royce J. Hassell and   Silvia'I' Hassell

                      GRANTOR'S MATLXNC ADDRESS (INCLUDING COIN'I'Y):

-
:l\
:,lo                  P, O. Box 70487,Houston, Hanis Counfy, Tcxas 77225-0487

                      TRUSTEE;       Shaw Potts, Ïiustee
-o
-n
!-=!$l
:?l                   TRUSTDE' S MÀILIN G                   S (IN CLUDI NG COr. NTY)      ;
:r
                                             ^DDRES
                      25034 Huffsmith Ccmetery Roacl, Tomball,'Iexas 77375

                      BENEFICIARY:           James C, Hassell

                      TìENEFICIARYI S MAILIN G ADDRESS (INCLUDIN (; CO TINTY                   )   :




                      l22II   Duncan Road, Houstou, Hanis County,'I'exas 77056

                      INSTRUMENT SECURED:

                      James C, Hassell's obligation as a guarantor to pay any principal, interest or other amount based
                      upon any fi.rncls received by R. Hassell u¡rder that cerlain Line of Credit between Jim Hassell , as
                      Borrower. and Vista Bank, as Lender (and any amendments, extonsions, renÇwals, substitutions,
                      moclifìcatjons, and supplements) in an amount never to exoeecl the prinoipal amount of $2,500,000
                      plus any accrued interest therçon (the "Obligation").

                      PROPERTY (INCLUDING ANTY IMPROVEMENTS)                      :



                      This is a deed of trust lien against that real property more particularly described in that oertain
                      "GcneLal Wananty Deed with Vendor's Lien," clated May 20,2002 between Mike Mitchell and
                      spouse, Debbie Mitcheli, as Grantors, and Royce J, Hassell and spouse, Silvia T, Hassell, as
                      Grantces, as recolded at F'ilm Code XXX-XX-XXXX of the Offioial Real Property Records of
                      Montgomery County, Texas (the "Propefy").



                                                                                                               1   lPage

      ülfl[l//il/ilt/ilt/t
  Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 18 of 34




This lien is suhordinate to that oertain Deed of 'l'rust, dated Jnnuary 30,2003, bstween Royce J,
Hassell and Silvia T, Hassell, as Barrorver, PRLAP, Inc,, as Trustee ¿uxl Bank of America, NAo as
tseneficiary, recorded at Fílm Code XXX-XX-XXXX of thc Official Ilcal I'roperly I{ecords of
Montgomery County, Texas,

OTIIEIì EXCIEPT{ON            S   TO CON VIIYANC      Fl   AND'I&AtrìRANTYT

        SuL.ject to   aly   and all valid and subsisting restrictions) easemerus, rights of way, mineral a¡d
royalty reservations, maintenance charges, zorttng laws, ordinances of mwricipal and/or other
govemmental authorities, conclitions and covenants, ìf any, applioable to ¿nd enforceable against the
Propcrty ancl propcrly of recorcl respectively in the offioe oftlie County Clerk of the county in which
the Property is locatecl in rvhole or in part.

         For value received and to secure ¡raym'enf of ihe Note, Grantot' conveys all liglit" title arlrl
ìrr1ercst in, to and under the Properfy to Trustee in trust. Grantor q'&nants alcl agrees to defend the
titletothepro¡:erty. IfG¡antorperfonnsallthecovenantsauclthereisrloËventofDef¿r-rlt"underthis
Deed of fiust, flris Deed of Trust shali have no litrther effect, and Benetjciary shall release it at
Glantor's expeìnse.

(;RANTOR'       S OBI,TG.A,TIONS        Ai'iD AVENT        S OFT D]I"Í' A I II,'I'   :




        Grantor agrees to:

           L     keep the properlr irt goocl repair and conclition;

        2.       pay all taxes atrd assessments on the FroPelty rvherr due;

        3.       pleserve the respective l,ien's prinrity as        it is established in this   Deed of Trust; and


        4.       maíniain the cunent ìnsruancc on the rcaì properly for thc fi,rll repiacement value of
                 all improvements with Grantor as beneficiaries; and

The failure of Grantor to compll'lvith any ofthe foreg<ling four (4) obligatitins after thirly (30) days
q¡ritten notice to cornply shali constihlte an Event of Defautt,

        If (a) tsenef:ciary has paid any anount under the Obligation and (b) Grantor cloes not
reimburse Beneficizu1 all such anìotmts paid by Beneficiary in furll afler sixty (60) days written
noticc, then, upon the condition that all of these trvo events have occuned. there is an Evellt of
Default.

BENEFICIARY'S RIGHTS:

           1.  Beneficiary may appoint in witing a substihrte or successoltntstee, succeeding to all
rights and responsibilities of Trustee,

                                                                                                        2lPage
  Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 19 of 34




          2.        If'there is an fivent of Default, Benchciary rnay:

                    A        request 'L'nrstee   to foreclose ilris .f,ien, in whioh <.:ase Ber¡efìciary       or
                             Benefioiary's agent shall give notioe of the foreolosurc sale   as   providcd by the
                             Texas Ploperly Cocle as thcn urenclecl; anil

                    lr       purchase thc property at any forecìosure sale [:y ofl'ering lhe highest bid ancl
                             then have the bicl creclited to the Note

TR.US'IEF)'S D!-JTIXTS:

          lf   requested by Rer.reficizury to foreclosc this l,ien, l'rustec sh¿Jl

          l,        either personally or by agent give notice of tìre f'oreclosure sale as reclui.red by the
Texas P operty Code as thcn amended;

          2,      sell and convcy alJ or: part of the property to the highest hì<kler for cash with a general
r,varranty bìncling Orantor, subjeot to prlor: liens and to other exceptions to conveymce ancì warranty;
and

          3,        fionl the proceeds of the salc, pay, ìn this   orctcr:

                    a,       expenses o1'loreclosure, including a commission to li'rustee of 5% of the bidl
                     tr.     to .tleneficiary, the iirll ¿rmount ¡raid by Bene.fîciary under the Obligation;
                    c.       any amounts required by lnw to be paid bef'ore paymcnt to Orantor; ¿u:d
                    cl,      to Grantot, any balarrce,

GDNT¡]RAf , PIIOWSTO            NS   :




          1.        II
                    auy of the l?roperfy is solcl unclcr tlils Deect o:f"lrust, Cirantor shall immcdiately
suren<ler possessitln to the purchaser, If Gr¿rntor fäils to clo so, üranto¡ shall becomc a tenant ât
suf l'eranoe oflthe purchaser, sulr.ject to an action f'or ft¡rcible cletainer.


          2.        Recilals ïn any Truslee's deed conveying the property will be presunecl to be tme.

          3.        Proceeding under l-his Deecl of Trust, filing suit for foreclosure, or ptusuing iuty otltc,r
rernedy   will    not constitute an election of remedies,

          4,     This lien shall l:emain superior to liens later created evcn ifthe timc of paymeni of all
or: prut of thc Notc is extcndcd or part of the property is rcle¿ised,


          5,        If there is a casualty loss which can be restorecl to the pre-loss condilion of the
Property with the procecds fÌom the insura:roe, then Grantor shall so restore the Property to the its

                                                                                                      3lPage
 Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 20 of 34




pre-loss cond.ition.   If there is any other ca^sualty loss or a whole or partial       oondemnation of the
Þroper.ty. th.cn Cir'¿urtl¡r shall receive thc proceccls lrorn the insurancc or the coücletrutitrg authority ancl
clepositthoseproceeclsinacertific¿teo1'deposjtu'ithamalketinterestratc. Cìr'antorgranlsasecurþ
i¡tercst t6 l3eneficiriry iri thc riglrt to reueive tho.scì pfocesds, in the proceecls, antl inttre csrtificate of
cleposit, G¡:ani<¡r agrees to sjgn any clocuments necessary to perfect this security it'ner:est and
agruenrelt. (ira¡rt¡tr also grants ¿i lirnitc.d püwtr of altorrtcy to Benelioi¿rry to sign any docurnettt
necefisâry to perlèct this seculity interest ancl agreemeut, llJte riglrts inth.is paragraph arc suborclinatc
to àny rcrspcctivc: prícrr tleed of tt'utst lien or verntlor's [iett,

        6.       Whe,rr context requires, singrilar nouns ancl ltronottns include the plu.ral.

        7   .    This Deecl of Trust shall bir:d, inure to the benefìt c¡t ancl tre cxercisecj by successnrs
in interest of all parties,

         8.      If Grantor      and Makel a¡e rrot the sanrc persoll: the "Grantor' shall includc Maker

        9.       As    eviclenoÐ o:l             the clischarge of   Gr'¿,urtor's   lesponsihilìly to pay all taxes ¿tucl
¿r-sscssms¡ts ancl 1o kccrp saicl premiscs insurccl, (h:onf.or sh¿ill dclivcl to an1, holdcr oi' the
indebtec{ness the olhcial rcceipts for saicl taxes ancl assessmcnts bef'ore the sarne shall beoorne
delinqucnt ancl shall cìeljver to nny holder oi thc inclebtecìness reccipts showing said insurance
prerniums as having been paicl in aclvanoe for eaoh suocee<ling year for any ancl all parcels of seoure.cl
pro perty trarncd herein.


         10,    I3ene.fioierry rray renrecly nuy Hvent of DefiLrit without woiving it and may wrrive any
F,venl" ol'Delault 'uvithout waiving any pr:ior or subsecluent llven of'Dcfault,




RCJYC]I]    J       l:,I,1.                                                         SI[,VIA'I" HAS



S'I'ATE OF ]'EXAS                           $
                                            $
COII¡JTY OF HAÍìIìJS                        $

        -l'hisinstru¡nentv.v'asacknowlcclgectbel'oremeonthis                             i^ clayof fi
                                                                                    I8                h         ,2011,by
Royoe J, Hassell,



                    CYi¡THIA L. cROOllS
                      TOTàßY PUBLIC STAIÉ   OT   TEIAT                                    -- State of Texas
                          to¡{lsBlOll È¡PlR'sl
                       o€-'l                     a2


                                                                                                              4lPage
  Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 21 of 34




ST:A'IITiOF TAXAS            $
                             $
COUNTY OF HARRIS             $

                                                               '/ I   il           of     lit r              201 1, by
        This instn¡ment was acknowleciged bofore me on ttris                 day
                                                                                                       ',
Silvia T. Hassell.



                                                                           -- State of Texas

AF"TER RECORDING PLB]ASE RtrTURN TO:
                                                                             cYl{fH¡ t, cRoons
Shawn Potls                                                                   tol i¡f Püqjoí^tltrttt ü
                                                                                 C0I¡||il0i ]tilta¡r
25034 Fluffsmith Cemetery Road                                                                   az
'I'omball,'l'exas 7737   5




                                                                                                            5lPase
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 22 of 34



                                                                Doc# 201 1062057



       FILED FOR RECORD
       0711812011 327PM


       74.¿w4    COUNTY CI..ERK
         ÍvIONTGOMERY cioUNT Y, TEXAS




        STATE OF TEXAS
        COUNTY OF MONTGOMERY
                                              in file number
                                             amPed herein
                                              Offlcial Publlc




        a7n812011



                     74,1--["/4
                              County Glet'k
                              Monloomefy Çounty, Tèxas
           Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 23 of 34


                                                   EXHIBIT IIFII
                                                                                                    l':''i l r; j' ;:r': r': ì:^::": ) ' í'* i' t
                                                                                                    ¡1j'., ¡ ,r             .t \:1"
                                                                                                                              l             ;1.;,   .'




         No'I'lClIrl Of CONIIIDIN'I]IALI'IìY IUGIITS: l['YOU Al{tr A NA'IÏItr{AL PIIRSON' YOU
         MAY RDMOVE OIì SITRIKE ^ANY OF TIIE FOLLOWING IN!'ORMATION FROM THTS
         !NST|ìUM¡iNI' llJillt()lrll, l'f tS llll,IiD li'Ol{ ItEC:OllD IiVI'Hts l'UBl,IC lìltlCORÐS:
         YOUR SOCIAL SBCUIÙTY NI")MIìHR OR YOUR DRTVER'S I,,ICI]NSË NU]V[BT]R

                                                     DEED OF TRUST

         ÐÀTE:             .ìunc 13,2011

         GIIANTOII.:       Roycc ¡,   ln ss*ll   ancl Silvia T. Ilassell


         GRANTO n'     S   [{.AILIN(,; ADDRItrSS (lNCl,U DIN G CO                 t   lN   ll'Y):

         P. 0. ßox 20487, fJousf on, lla.rris Cournty,'.|.'exas 77'225-0487

         Tl{tJST.Illtl: ljharv l)otts,'l'rustce

    j
         TRUSTAO',S MAlI,lNG ADDIIFISS (lN(iLtlDING COUNTY):
t1


         2503 4 H.uffsmith Cernctety Road,'f omball,'I'exas
I
                                                                     77    31 5
ri
1

                                                                                                                                       !
'1

         tsILNIlf:tClAIlYl        J¿tmes Cl, Ha^ssell
rj


     I
         HENEFICI At{\l'S MAI l,lN()             A DD   ll$ss (lNclLUDING COLN'[Y):
                                                                       '71056
    ;t
         l22l I Dunoan l{oacl, l-Touslon,      F,lani.s County, T'exas


     I   IN STI{U MT]N T' S I]C UIÙI]D     :


         Jaincs C. Ilassell's obligation âs a gumïiurtor l.o pay aly principal, íntcrest or other amount basecl
         upon any frurcls ler:eiverlby R. H¿ssellundcr that certail Line of Clredit between.Iirn I'Iasscll, as
         Burro*ur, and Vjsla lSarrk, as l,enclel (and any amon<lments, extensions, tenewals, s'rtbstitutions,
         ¡rçdifioaiigns, aml supplcnrepts) ilr ¡rn ameunl never to excee¿l the principal aruoultt ofì$2,-500,000
         pltrs any ¡rcorueci interest thereon (the "Obligation")'

         PROPERTY (INCI,IJDING AN Y IMPROVEMENTS):

              is a deed of'trust lien against that oertajn real propert¡,more particularly clescribed as 5302
         1f'his
         Maple Srreet, Bellaire, Harris Clounfy, Texas and nrote ¡rar:ticulally descrìbed as Lot Twenfy-threc
         (23j, of BRAEBURN COUNTIìY CLUB IISTATES, a subdivísion ìn lIanis County, lliexas,
         accortìing to the map or plat ther:eof, recoîded in Volume Z2,Page 72 of the OtTioial Real Propcrly
         Recorcls of IIar:ris County, lexas, (the "Pnrperty")'



                                                                                                                          1       lPagc
       Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 24 of 34




     This cleed of trust licn is subordìnote tc¡ thol. certain Dcocl of Intst, dated .lunc 6, 2007, between
     Royce J. Hassell and Silvia T. Flassell, as Cìrantor, Jarnes W. Goolsby, k,, as 'I'rusl.ee, ancl Sterling
     Brurk, as Beneficiary, rccorded at File No, 20t17-042377'/ of'thc OJÌlioial llca.l Propert¡r .Records of'
     Harris Co'unty, Tr:xas as rnoclifiecl,

     OTItrET{     fr1   XCl¡1tr¡TU   ONS TO CONVßYANCÐ .AliÐ               \   /,,Àll-tù\NTY

              Sr-Lbject     lo arry ancl all vali<l ancl subsisting lestrictions, easements, r:ights ofway, mineral and
     royalty rcscrvations, maintenance chuges, zonìng laws, ordinances ol rnunicipal and/or other
     govenlmeiÌtal authorities, co¡ul jtion.s and covenanls, if'any, applicable to ancl enfbrceable agains[ the
     Property and properly of reoord respectively in the offioe of. the County Clcrk ot thc county in whi<;h
     t"he lÌn:r'¡:erl.y is locatecl i¡r whole or in part.


             Lrc¡r valuc leocived ancl to sefitre pa:yrlent o1'thc N'ote, Gr:ar.tor coflveys all rigÍrt. title an<l
     interest in, to and under the Property to ll'rustco in trust. Grantor w¿rnanls und agrees to clelbnc[ thc
     title to the property. It'(irantorperftrmrs all the covenants anci thele is no Eventof Defbultunclertlis
     Deed of 'T'rust this Deed of T¡ust shall have no further erffect, and Beneficiary shall releascr it at
,l   (irantor's cxpsnsc.
ir

lÍ
     (}IIAN'f()II'S ()Iìtr,I(;A'T'IONS AND DVIINTS OI' DI)FA[,I,T:
rt

             (irantor agrces [o:
I

Ii
rl
              1.           keep the propcrly in g<lod repair and conditìon;
I



I            2             pay all taxcs ancl assessments on the propetty rvhcrn        duc.,;
l¡

             ')
ìi           J             prescrve thc rcspectivc i,ien's priority   ¿x   it is established in tlis l)eec{ of '1,'nrsl; a.nd
I
I            4             rnaintain the current insuranoc on thc real properly for the          flill   replacenrcnt value of'
ü                          all ímprovenrcrits wi¿h G¡arrlor as benefioiaries; ancl

     'Ihe firiluru of Grautorto con:plywith any of thc foregoing fbur (4) obligations after tlrirty (30) days
     written notice to comply shall constitute an Event of Default,

               J.[ (a) f]oneficiary hn^s paid any ¿rmounl under the Obligzition a¡cl (b) Grantor docs not
     reinrhurse Berrefìcia.ry all such amounts paicl by Bene1,.rciary in lLlll allcr sixty (60) days writlen
     notice, then, upou the o<¡nclition that all ol'these two events have occüred, there is an Event of
     Defarilt.

     II[I,N EF'ICTARY' S RIGIIÏ]S




                                                                                                                   2lPase
   Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 25 of 34




            L  ßencficiary may app<lint in writing                   a   substitute or suocessor trustee, succeecling to all
rights and respcrnsibílities of 'l'rustee,

            2.         lf there is au Evenl rtl J)efàult. Benelìciary           may:

                       a           request Trusl.ee to foreclose this l"ien, irr r¡¡hir:n oas¿ ßerlefìciary or
                                   llenctìciary's agent shall give notioe of the lioreolosure sale a.s providecl b)r the
                                   Toxas Property Codc     as   then amendlccl; and

                       b           purchase the property at any foreclosure sale by offering lhe highest bid and
                                   then have the bicl c,rediteci to the Note.

,].Iì.U
          STBJIì' S Ð T ]TTþ;S      :




            If   reqr,restecl by   Beneliciary to foreclose this Lien, Trustee shall:

            L either personally or by agent give notice of the tbreclosure sale as required by the
Texas Properlv Code as then amended;

            2,     sell a¡d convey all or part of the property to the highest biclcler for cash witlt a genetaì
war:r:arify bincìing ürantor, sulrject to prior liens and to other exoeptions to conveyance and wanzurty;
and

            3,         lì'orn the proceeds of the      sa).e, pay,   in this   c¡rcler:


                       a.          eKpenses of foreclosrue, inclucling a comrnission tn Trustee of 50Á of*,le t>jd;
                       b.          to Beneficiaty, the full amount paicl by Benefioiary under the Obligation;
                       c.          any arnorurts required by law to be paicl befnle payment to Grantor; ancl
                       d.          to Grantor, any balance.

GENE,RA.I, PROVISIONS                     :




             1.  any of the Property is sold under this Deed of Trust, Grantor shall immediafely
                       If
sulrencler possession to the purohaser. If Glantol fails ro do so, Grantor shall become a tenant at
sufferance ofthe purchaser, subject to an aotion for forcible detainer,

            Z,         Recitals in any Trustee's cleed conveying the property                will   be presumed to be true,


             3,       Proceeding under this Deed of Trust, filing suit for foreclosure, orpursuing auy other'
remecl¡,     will   not constihrte an electiotl of remedies.

             4. This lien sþall remain superior to licns later created even if the time of paymerf of all
or part of the Note js extended or patl of the properlv is releasecl.


                                                                                                                 3lf)age
  Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 26 of 34




        5.          If therc is a casualty loss which  can be restored to the pre-loss condition of lhe
Property u,ith the procreecls from the insutânce, then G¡antor shall so restore ihe Property to the its
pt"-to*i conclition If therc is any other casualty loss or a whole or partial condemnation of the
Þroperr¡,, then Grantor shaLl receíve the pro,::eecls ÍÌorn the insulance or the condenrning authority and
clepàsitihoseproceedsínacertificateofcleposítwithamarketinterestrate.              Grantorgrantsasecuriry
interest to Beneficiar.y in the right to receive those proceecls, in the proceeds, and in the cerlifìcate of
cieposit. Grantor agrees to sign any documents necessary to perfect this security interest and
ugir..r1"nt. Grantor also grants a limited power of attontey to lJeneficialy to sign auy document
uã.**.ury to pe.rfect this security interest i,ind agreement. The rights in this ¡raÏagraph                 are subordinate
to any respective prior deecl of Lrust lien or vendor's lieu.

        6,          When context requires, singular noulls aricl pt'onouns include ttre piural,

        7   .       Tiris f)eecl of Trust sliallbind, inurc to thc benefit of, ancl bc exercised by successot's
in inlerest ofall parties.

        8,          If Gra¡tor               ancl   Maker ale not the same pelson, the "Gr¿tntcrr" shall hrclucle Vfaker'

        9.           eviclence of the clíscharge of Grantor's responsibility to pay all taxes and
                    As
âssessnìents ancl to keep saici premises insurecl, Grantor shall deliver to any holder of the
i¡debtedness the officiaf receipts fbr saicl iaxes ancl assessnrents Lrefore tl-re same shall Lreccme
clelínquent and shall deliver to any holcler of the inclebtedriess receipts shor.ving said insrtrance
prrrrriurl, as Saving been peticl in aclvance for eaoh succeeding year for: any anci all parcels of securcd
property named helein,

        i 0. Beneficiary rna¡, ¡,sLr*¿t an¡, Event of Default without waivi¡rg it aucl ma1' wair¿e any
Er¡ent of Default without waiving any prior or subsequent Even of []efarllt



                                                                                             .t..IIASSELL
RO          I
            J            SI]LL

STATE OF'|EXAS                                      6
                                                    u
                                                    S

COUNTY OF HARRIS                                    s

         'fhis instrunrerlt was aclcriowledged befìlrc ms on tfris --1f !{-                   ¿ar-   of JuI        20   1   l, br'
Royce J, l{assell.



                CYNTHIA L. GROO¡IS
                lgfllY   PuSt   n srÀI¡ o¡urs                                       Public -- State of Texas
                    c0llE0l0X:¡Ê¡iElt
                                         .42


                                                                                                                 4lPase
          Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 27 of 34




         STATE OF TEXAS            $

                                   $
         COUNTY OF HAIìIUS         $


                 Thisinstrumentwa.saoknowledgedheforemeonthis      i e r: dayof" l--:-:t 'r ,20ll,b!
         Silvia T. Hassell



                                                        Notary          ir: -- State of Texas


         AII.X'}III RECOI{DING PLEÂSE RETURN TO:
                                                                                            CYilr}ll¡t t. cROOilg
                                                                                            ¡oIAÎY Rþt þ ofirE 0t tE[^8
         Shawn Potts                                                                            c0tlt!¡tot¡ !.ÍPt|r!:
                                                                                             o.¡       G-.z|O-t,2
         25034 Huffsmith Cemetery Road
I        Tonrball, Texas 77375
t
f¡
f

{
I


11



{
Ì
ü
'rl

h
\ti

h                                                                                     :Ë
                                                                                              (4È
                                                                                               .{l
    11

    tf
                                                                                       B- ol- =9
                                               COUNW CLEHß
                                               IrAFRrg COU¡|IY, ïËXAS
                                                                                       rEi       F*                     f
                                                                                       iA
                                                                                       vt.ì
                                                                                            Q-/, ,ú f
                                                                                       ';¡: l' "i'         -tt          ¡¡
                                                                                                                        rt
                                                                                        -¡Yr Li
                                                                                        '?J {I
                                                                                        .'x                =
                                                                                       .t/
                                                                                                           f\t
                                                                                                            ..
                                                                                               là
                                                                                       rÌ. rì.             (r1
                                                                                        "  ('\.            qÊ,




                                                                                                      5 lPage
                Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 28 of 34


                                                 EXHIBIT              IIG?'

                                                                                                      lü'il, lrli-fi   I'u¡   .7,   Ï'-'

                  NOTICE OF CONFIDENTIALITY RIGHTSI IF. YOU ARE A NATURAL PERSQN' YOU
l'    "'t
                  MAY IIDMOVE OR STII,IKE ANY OF THTÌ }'OLLO WING IN IO]ìMA'LION TIITOM'TI TIS
                  INSTRUMENT BEF'ORB IT IS FILED F'OR RECORD IN TIIE Pt]BLIC RECORDS:
       ,(         YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER
     /,\
     (/
     \,                                                 DEED OF'TRUST

                  DATIù:         .Iune 13,2011
            V
                  GRANTOR: Royce J, Hassell and Silvia T, Hassell

                  GRANT OR' S MÀT LING ADDRDSS (INCLUDING                   C   OTTNTY)       :




                  P. O, Box 20487,Houston, Harris County, Texss77225-0487
                                                                                                                       f\.'{--
                  TRUSTEE: ShawnPotts,Trttstee

                   TRUSTX)E'S MAILING ADDRESS (INCLUDING COTJNTY)                         :


     N
     lfI           25043 Huflsmith Centetery Roacl, Tomball, Texas 77375
     ïr
     .lil
                   BENIFICIAIIYT          VistaBank
                                                                                                                        u(2
     q['
                   BENEX'ICIARY'S MAILIN G ADDRESS (INCLUDING COIJNTY)                            I


     Ttl

       I
                   14561 Nolthwest Freeway, Hottstotl, Hauis Courty, Texas 77040
     til
     h'
                   INSTRUMENT SECURED:
     rl
                   James C, Hassell,s obligation as a guarnntor to pay any prirroipal, interest or othcl amount
                                                                                                                 basecl
      tlr                                                                                             Jirn Flassell . as
      ft           upon any fl¡nds reoeivediy R, Uasseil under thal cet'tain Line of Crectil between
                   Bìn,owár, ancl \¡ista Bank, as Lender'(and any amendments, extelrsions, renewals, substitutíous,
                   modifìcations, and supplemcnts) in an amountnever lo exceed the principal amount of 52,500,000
                   plus any accnted interest theieon (tlre "Obligation"),


                   PIIOPERTY (INCLUDING ANY IMPROVEMEN'I'S):

                   This ís a deecl of trust lien against that celtain real properly locatecl 6417 Buffalo Speedway,
                                                                                                            (N, 50') of
                   Houston, llarris County, Texas ond more particulally described as the North Fift¡' Iìeet
                   Block Nine (9), in Btóck lwelve    (12),  of WEST    UNIVERSI'I'Y    PLACE,  an addition   in Hanis
                                                              platthcreof  recorcled in Volunre 444, Page   563  of thc
                   County,'I'cxas, accorcling to lhe map or
                   Officiat Real Properfy Records of I'Iartis County, Texas, (the "Properly"),


                                                                                                                  1   lPage
      Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 29 of 34




             clccd of trust.licn is subtlrdinateto thal ceÍaìn ])ccd ol'lrust, claled July (r,2007, betweetl
        'l'[is
        Royr:o J. l-Iassell ancl Silvia I', Flassell, as Grantor, Jomes W, Ooolsby, Jl,, âs
                                                                                            'fntstee, and Sterling
        Ilank, as l3cneficiary, recordcd at File Codc 200-/-042|t777,

        OTHER EXCEP'TION S'I'O             CJ   ONVITY AN   C   II   AN   D \{ÂRRÂNTY   :




                Subjeot to any ancl all valid and subsisting restriotions, oasomonts, rights ofrvay, mitrcral and
        royalty re.servatìons, maintenanoe charges, zoning lzrws, ordìrrunces of nrnnicipal ancl/or tfhcr
        govel.nmcntnl authorities, conclitions and covenants, ilÌany, applioable to and enltrrceablc againstthe
        Plopcrty and properly of recorcl respectively ín the ol'lioe of tlre Connfy Clclk of the counly in which
        thc Propctty is locatcd in wholc ot'in par1,

                   For value received and to secure payment of the Note, Glantor coÍtveys a.ll rígh[, titlc antl
        inter.est in, to ancl un<Jcr the Plopelty t<l Trusl.ee in trust, Gran[<ll' wnlr¿nls und ngrees to delþrlcl the
        title tt¡ thc propcrty, lf Gtantor perfbrns all the covenanls and thore is uo Bvent of Defàult under ihis
        Doecl of 'fi'ust, this Deecl of Trust slull hirve uo lbrther cflìect, and Bencfic.iary shnll relense i[ at
rti     Grantor's oxpense,
tlt
t       GIIANTOR'S OBLIGA.TIONS ÀND EVIINTS OF DEFÄIII,T:
Trl

                  Ciranlol agrees tol

Tf
'[                L      keep the propefly in good lepail: ancl conclition;
 I
 I

(0
                  2,      pay allXaxes ancl assessments on the proporty when duc;
t-
{l                3,      presewe the respective Lìen's plior'ìty as it is eslablishccl iri this Deecl of 1'rust; and

t!                4,      maintain the current insura¡rce on the real properly lbl the      filll   replacemcnt vnluc   of
{rì
                          aìì implovcmcnts with Grantor as bonefìciaries; and

         'l'he failurc of'C;ïântor to oomply with any of the lbtcgoing f'our (4) obligations after thirly (30) days
         mitten notice to oourply shall constitute un Event of Defaul1,

                  lf(a) Ci:antor is in defuult under the'l)'t¡stmark Loau, (b) l:ìeneficiary has paicl any a¡notlnt
         u¡der the Jim Hassell Guaranly, and (c) Gr¿¡ntor does not reimbutse Beneficiar:y all such amoulìts
         paicl by Beneficiary .ìn full al'tcr sixl.y (60) days written notice, then, upon the cotrdition that all of
         these thrcc evenls hâve ocouttecl, there is an Evcnt of Det'ault,

         I]   IIN EFICIARYì S RIGHTS



                                                                                                              2lPaue
       Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 30 of 34




                  1     .Be:reficÍary may appoint in rwiting       a sr,¡bstitute   or s!ìccessor üustee, succeeding to all
          rigbts and responsibilities of Trustee.

                    2,      If the¡e is   an Event ofDefault, Beneficiary may:

                            a,      requost 'I'rustee   to   fbreclose this l,ien,      in which      case Renefl.ciary      oL
                                    Benef'rciary's ngent shalI give nol.ice of the foreclosure sale      as   providod bythe
                                    'l'exas Property Code as then arnended; and


                            b       purchase the property at any foreclosure sale by offering (he highest bid and
                                    then have the bid creclited to the Nole.

          TRUSI'DEIS DUTIES:

                    If lcquestecl by Beneficiary to fbrecJose this Lien, Trustee shall

                    1,  eitirer personally or by agent give notice of the foreclosure s¿le              a.s   requìred by the
          Texas ProperLy Code as then amertdeil;
lii
tll                 Z,      sell ancl convey all or part of the ploperry to the highest bidder for cash with        a   genoral
yJl
          wenanfy bìnding Grnntol, subjcotto prior licns and to other exceptions to             convcyanr.:e and wan'anty;
PI        arrcl


                    3,      fi'orn the prooeeds of the sale, pay, in this otder¡
T'J
'h
                            a,       sxpenses of foreclosure, inclircling a commissionto Trustee of 5% of the bid;
*t                          b,      to Beneficiary, the fufl amount paid by l]eneficiary uncier the Jjm l{assell
It'                                  Guaranty;
1li
+l¡                         c,       any amounts requited by law to bc paicl befors payment to Gtatrhr'; autl
                            d.       to Glantor, any baiance,
i,li
!il
¡ìt
          GENERAL PROVISIONS:

                    1,    lf any of the Plr:perfy is sold rulde¡ this Dcecl of Ttust, Grantor shall immediateiy
          sun'ender possession to the purchaser, If Granlor fails to do so, Gra¡rtor shall become a tenant at
          sufferanoe of the purchaser, subject to an action fol'forciblo detainer,

                    Z.      Rcoi.tals in any Trustee's deecl conveying the property         will   bç presumed to be true.


                    3   ,   Prcceoding undcr this Deed of Trust, fi.ling suit for foreclosrre, or pursuing any other
          lcmecly   will not cons[itute an electíon of rernedies,

                    4,    Ttris lien shallremain superior to liens lafer crealed even if the time of payment of all
          or part of tho Note is extended or port of thc property is reJcasect,

                                                                                                                  s lPage
       Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 31 of 34




                  5       If theLe is a casualty loss \\,hich can be restored to the pre-loss condition of the
         Property with the proceeds from the insurtncc, thcn (irantor shall so restole the Propertv to the its
         prc-loss conciition, lf there is any other casualty loss or a whole or partial sondenmation of lhe
         Property, then Granlor shall receive the procceds from the insutance ol the conclerruring autholity ancl
         clcposit those ploceeds in a celtiiicate of cleposit with n marl<e1 interestrate, Grantor glants a security
         intercst to Beneftcialy in the righl to rcceivc tÌroscplocccds, in the proceeds, and .in thc celtifìcate of
         deposit, Glantor agrees to sign aiy documents necessaLy to perf'ect this securÌry interest ancl
         agreemelrt, Grarrtor aiso grants a limiteci po\,vel of attonrey to Beneflciary to sign eny dooument
         necessary to perl'ect this security intelest and agreement, The rights in this paragraph are subord jnatc
         to any respective priol deed oftrust licn or vendor's lien,

                  6.       \Wlien conLext requìres, singulal nouns and pronouns include tlre pìrual

                 '7   .    This Deed of Trust shall bind, inure to the benefit of, and be cxercised by successors
         in interest ofall parties,

                  8,       If Grantol        and Makel are not the same pelsoll, the "Granlor" shall inclucle Maker
ril

Irj               9.       Asevidence of the disclrarge ol Gralrtor's responsibìlity to pay all taxes and
rll      ¿lssessmenls and to keep saìd premises ìnsured, Grantor shnll doli¿er to any holder of the
ï'l      indebtedness the otficial receipts fbr said taxes nnd assessments bctble the satne shail become
         delinquent and shall deliver to any holder of the indebÌedness r'eceipts showing said jnsurance
ül'      premiu.rns as having been pnid in advance for each succeecling yeat'fot any and all parce|.s of'secured
         ptoperty namecl hel'ein,
':l
(0
                  I   0.
                       Bclreficituy nray lemedy any Event of Defeulnvithout rvaiving it and ntay waive any
l'r,     Event of Defanlt without rvaivìng any prior or subseqr:cnt Even of Defhult,
ril


tl,
flt
         RO           J                                                           L,VIA   'I.   FJASSEI,L              "161
         ST^T'E OFI'ßXAS                             s
                                                     $
         COUNTY OF HÄRRIS                            $


                  Thisinstlr¡rnentwasacknowledgedbeforemeonthis                  J{'u"     cìayofJune,201l,byRoyce
          J. Hassell,


                            CYNTHIA L. GROOiIS
                             liot^RY   !u8uc stArt 0¡ IEiûE
                                c0lll¡ûiol flllR!tl                     N      Public -- tatc ol'I'exas
                              oe-né-20a2



                                                                                                            4lPage
      Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 32 of 34




         STATE OF TEXAS               $
                                      $
         COLINTY OF HARRIS            $


                 Thisinstrumentwasai:knowlodgedbeifi:r'emeonthis--)   tr    clayol'June,201l,bySih,ia
         '[, Hassell



                                                          Notary      lic -- Stnte of Toxas

         ÀITTtrR RECORDING PLAASE RETURN TO:
               Shawr Potl:s                                                 CYHÎHIA L. OROOMS
               25034 Huffsmfth Cernetery Road            //                 l0lliYPuruc$ Irorftuo
                                                                               C0rlltÉtol flllBÉtr
               {'onbäI1,, ry.77375                                                   6-2(¡a2



ll.
tr
1l
îd

 I

tlt
il

þ
'h
rÐ



                                                                                        r:    (^       et
                                                                                                       +
tli                                                                                     Þ {'
Ët                                                                                      8., þl-
                                                                                        ;;:.9. t
                                                                                                    *
                                                                                                    =
                                                                                                    :Tt
                                                                                              (.,', r¿ Í-
                                                                                         'iÏ
                                                                                         :';i !l -v
                                                                                                    T'  rrt

                                                                                         ;?'x       (Ð
                                                                                                Ë
                                                                                         $\            e
                                                                                                       o




                                                                                                     5lPage
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 33 of 34




                                                       ltlx,BAqn

                                                       l' I   .fudlìP-tll

                                                                                   Royoe J, ¡nd Silvio T'
  Dced of Trust shall mean that cefain Deed of Trust, dated June 13, 201l, between
                                                    r
  Il".*ll, *ctantor, Shawn Potts, as Tntslee, and ista Bank, as Bouoflroiary, and recorded at File No'
  zúrcig7l2.2of     the OtTicial Real Property Records of Ilarris County, Toxæi

  Propertv shall ¡nean the real properly described in the Dced o1'Trust;

              mean any and all olaims, vendor's licns, deed of trusf liens, security interesls,
                                                                                                or other liens,
  Liens   sh¡¡
  charges, or oltoumbranccs against thc llropcrfy;

  Holder shall moan fhs u¡dersigned      aslho sols ownor of øll right, title and interesf in, to or underthe Debl, the
                                                                                                             or agreed to
  Dã-of Tn,rt, and the Liens iho bas nof otherwiSe plodged, assigned, co.nveyed or transferred,fhe              Debt' the
                                                     part òf any  right, titte and inferest itr, 1o ot under
  pleclgo, assign, qonvoy or ftansi'ef, any whole or
  Deed of Trust, and tho Liçtls

                                                   Debt'
  Mgkec shall moan eaoh person obligated under thc

                                                         2. &çciøls
                                                                                 to rslease           'and disoharge   tlte
  Maker has now paid tbe Debt secured by the Llens. Hotder executes this Release
  Lions

                                                            3,     Ip.¡-t

                                                               arrd
                                                    (the receipt                                           wlcdged)' tho
                                                    ized and bindin                                        ¿lcQulr ANI)
                                                    rìt do RnL,DAs¡                              GD, the Liens

                                by      insfiumenl do C0NFIRM, thatthe Proporfy is free and clear of fhe Liens'
   arrd do het.eby coNFIRMÌ and    rhls
                                                                                      /'¿¿'-o.l.county'
   signed t¡is .J   I   aay   ot.C-r=r{øa,'l' ,zolt        ^y&¿,*dft& .(
                                                                                                          Texas'




                                                                             SHAWN
                                                                      Position: Truslee
Case 19-03452 Document 1-17 Filed in TXSB on 05/03/19 Page 34 of 34




  Stato   of Texas

  County of l{aujs

             This inetrument wos ¡oknowledged betbro mo on tho   á   dty   ofl/rgut      ,201 I by Shawo Potlq
  Truetee,

                                     RIVERA

                                      Erf:ltÞ$
                                   23 ,   l0lg                   N            - Statc   Toxæ

  Afrsr Rocording, Pleaso Return:

  Royoe J. Ilassoll
  P,O. Box 20487
  Horrsl<rn,   ffi-77225




                                                                                                            2
